10

ll

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
BANK OF AMERICA, N.A., Case No.: 2:17-cv-02808-APG-CWH
Plaintiff Order (1) Setting Aside Order Granting
Motion to Dismiss, and (2) Denying Motion
v. to Dismiss
SATICOY BAY LLC SERIES and SUTTON [ECF Nos. 29, 30, 33]
PLACE HOMEOWNERS ASSOCIATION,
Defendants

 

 

 

 

1 previously granted the motion to dismiss filed by defendant Saticoy Bay. ECF No. 30.
The parties now stipulate to set aside my order, so they can complete their settlement ECF No.
33. They contend that it Will be easier for them to clear title if the case is dismissed by
stipulation, rather than by my granting the motion. ]d. at 2:4-5. Because the parties have
resolved their differences, I Will rescind my order and deny the motion to dismiss as moot.

IT IS THEREFORE ORDERED that the parties’ stipulation (ECF No. 33) is
GRANTED. My prior order (ECF No. 30) is VACATED. The defendant’s motion to dismiss
(ECF No. 29) is DENIED AS MOOT. The parties shall file a stipulation to dismiss the case or
a joint status report by February 28, 2019.

DATED this 7th day of January, 2019.

V/-/

ANDKEW P. GORDON
UNITED STATES DISTRICT JUDGE

 

